Citation Nr: 0821918	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1992, for the award of Dependency and Indemnity Compensation 
(DIC) benefits, based on service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1974.  
He died in November 1988.  The appellant was his surviving 
spouse, who remarried in July 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which granted service connection for the veteran's 
cause of death effective December 1, 1992, based on the date 
of receipt of appellant's claim in November 1992, until July 
1, 1995, the first day of the month of her remarriage.  In 
April 2008, the appellant failed to appear at a Board hearing 
she had requested.  She has not requested that the hearing be 
rescheduled.  The Board considers the request withdrawn.  


FINDINGS OF FACT

1.  The veteran died in November 1988.  

2.  The appellant's original claim for service connection for 
cause of the veteran's death was received by the RO on 
November 19, 1992.  









CONCLUSION OF LAW

An effective date earlier than December 1, 1992, for the 
award of service DIC benefits based on service connection for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. §§ 5101, 5110, 5111 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.151, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an effective date prior to December 1, 
1992, for the DIC benefits awarded based on the grant of 
service connection for the cause of the veteran's death.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the case at hand, the essential factual question presented 
relates to when the appellant's original claim for service 
connection for the cause of death was received, a matter that 
was established by the evidence of record before the VCAA was 
enacted in November 2000.  The RO has informed the appellant 
of this, and from her argument in support of this appeal, it 
is clear that she understands that the disposition of this 
appeal depends upon when this claim was received.  Certainly, 
her representative is aware of this.  There is no outstanding 
evidence or information that could be obtained to 
substantiate the claim of entitlement to an earlier effective 
date for service connection for cause of the veteran's death.  
Accordingly, the Board concludes that no further action is 
required under the VCAA or the implementing regulation.

General Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The effective date of an award of service connection for the 
cause of a veteran's death, where the death occurred 
subsequent to service, will be the first day of the month in 
which the veteran died if the claim is received within one 
year after the date of death; otherwise, the effective date 
will be the date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(c).

Generally, the effective date for the payment of DIC benefits 
based upon service connection for the cause of the veteran's 
death will be the first day of the month following the 
effective date of service connection.  38 U.S.C.A. § 5111. 




Analysis

The appellant contends that the effective date for service 
connection for the cause of the veteran's death should be in 
November 1988, the month of his death.  She notes that she 
filed a claim for burial benefits that month, and argues that 
the claim should have been construed as a claim for all 
benefits related to the veteran's death for which she would 
potentially be eligible.  She contends that VA failed to 
assist her by not providing her with an application for 
service connection for the cause of the veteran's death in 
response to her November 1988 application for burial 
benefits.  The Board can not reconcile either the relevant 
law or the facts of this case with her argument, and finds 
the preponderance of the evidence is against the claim.  

The veteran died in November 1988.  Later in November 1988, a 
funeral home completed a VA Form 21-530, APPLICATION FOR 
BURIAL BENEFITS.  The appellant signed the form as the person 
who authorized the services.  The claimant replied "No" in 
response to Question 9 on the form, which read, "Are you 
claiming that the cause of death was due to service?"  The 
RO allowed burial benefits as noted in a December 1988 letter 
decision.  The appellant was informed that a check was sent 
to the funeral home for the services performed for the 
veteran.  It was also noted that, "The veteran's death was 
not caused by a service-connected condition."  The appellant 
was provided her appellant rights on the reverse side of this 
letter, but did not appeal.  In September 1990, the daughter 
of the veteran completed a VA Form 21-534, APPLICATION FOR 
DEPENDENCY AND INDEMNITY COMPENSATION OR DEATH PENSION BY 
WIDOW OR CHILD and submitted it to the RO.  In this form, the 
veteran's daughter indicated that she was not claiming that 
the veteran's death was due to service.   

In November 1992, the appellant filed a completed VA Form 21-
534, APPLICATION FOR DEPENDENCY AND INDEMNITY COMPENSATION OR 
DEATH PENSION BY WIDOW OR CHILD.  In this form she responded 
positively to the question of whether she was claiming that 
the cause of the veteran's death was due to service.  
Ultimately, service connection for the cause of the veteran's 
death was granted, effective the date of receipt of this 
claim.  

The Board acknowledges the appellant's contention that she 
filed a claim for burial benefits immediately after the 
veteran's death in 1988, and that she should have been told 
of the other application for DIC benefits.  However, she 
expressly denied that she was claiming service connection for 
cause of the veteran's death in her November 1988 claim for 
burial benefits.  As to her argument that VA should have sent 
her forms, and that she basically did not know about the 
other benefits, the applicable statutory and regulatory 
provisions are without ambiguity and clear on their face, and 
the Board is bound by them.  Alleged ignorance can not be 
used as an excuse for failure to follow a promulgated 
regulation; persons dealing with the United States Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see 
also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  

The record shows, unequivocally, that appellant did not file 
a claim of entitlement to service connection for the cause of 
the veteran's death until November 1992, more than one year 
after his death.  Consequently, December 1, 1992, is the 
earliest possible effective date for the payment of DIC 
benefits.  Parenthetically, the Board notes that to the 
extent that the appellant is claiming that the RO denied a 
claim for the cause of the veteran's death in December 1988, 
she did not timely appeal any aspect of that decision, and it 
became final inasmuch as it constituted a denial.  
Additionally, the claim filed by the veteran's (and 
appellant's) adult daughter in 1990 does not constitute a 
claim by appellant.  In any event, as noted above, that claim 
also indicated that their daughter was not claiming that the 
veteran's death was connected to service.  

ORDER

Entitlement to an effective date earlier than December 1, 
1992, for the award of DIC benefits, based on service 
connection for the cause of the veteran's death, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


